      Case 2:21-cr-00057-RFB-NJK Document 15 Filed 06/09/21 Page 1 of 5



 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853
     BIANCA R. PUCCI
 3   Assistant United States Attorney
     District of Nevada
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6336
     Bianca.Pucci@usdoj.gov
 6
     Representing the United States of America
 7
                                  UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
      UNITED STATES OF AMERICA,                         2:21-cr-00057-RFB-NJK
10
                              Plaintiff,                Government’s Unopposed Motion to
11                                                      Dismiss Criminal Indictment Pursuant to
                   vs.                                  Federal Rule of Criminal Procedure 48(a)
12
      KUN YOO,
13
                              Defendant.
14

15          The United States of America, by and through the undersigned attorney, respectfully
16   seeks leave of court pursuant to Federal Rule of Criminal Procedure 48(a) to dismiss the above-
17   captioned case against defendant Kun Yoo.
18
            The U.S. Marshals have provided the government with a death certificate for the
19
     Defendant. A redacted copy is attached as Exhibit 1 to this Motion and was provided to
20
     defense counsel. Based on this information, the government believes it cannot continue the
21
     instant prosecution. The government conferred with defense counsel on June 8, 2021, and
22
     defense counsel does not oppose the instant motion.
23
     ///
24
     ///




                                                    1
      Case 2:21-cr-00057-RFB-NJK Document 15 Filed 06/09/21 Page 2 of 5



 1         Accordingly, the United States respectfully requests that the instant case (2:21-cr-00057-

 2   RFB-NJK) against Defendant Kun Yoo be dismissed and the case against the same be closed.

 3

 4         DATED: June 8, 2021.

 5                                             Respectfully submitted,
 6

 7                                             CHRISTOPHER CHIOU
                                               Acting United States Attorney
 8

 9                                             /s/ Bianca R. Pucci
                                               BIANCA R. PUCCI
10                                             Assistant United States Attorney

11

12
     IT IS SO ORDERED.
13   Dated: June ______,
                   9th 2021                    _______________________________
                                               RICHARD F. BOULWARE, II
14                                             UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24




                                                    2
     Case 2:21-cr-00057-RFB-NJK Document 15 Filed 06/09/21 Page 3 of 5



 1                                    Government Exhibit List

 2    •   Exhibit 1 - Death Certificate

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24




                                                3
Case 2:21-cr-00057-RFB-NJK Document 15 Filed 06/09/21 Page 4 of 5




 EXHIBIT 1 – DEATH CERTIFICATE
Case 2:21-cr-00057-RFB-NJK Document 15 Filed 06/09/21 Page 5 of 5
